                                                                                                           JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES - GENERAL
 Case No.         CV 19-5816 PA (GJSx)                                          Date    July 9, 2019
 Title            Susan Megwa v. Darryl Jenkins



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                          N/A
                Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS - COURT ORDER

       The Court is in receipt of a Notice of Removal filed by defendant Darryl Jenkins
(“Defendant”) on July 5, 2019. In her Complaint, plaintiff Susan Megwa (“Plaintiff”) alleges a
single state law claim for unlawful detainer. Defendant, who is appearing pro se, asserts that this
Court has subject matter jurisdiction on the basis of diversity jurisdiction under 28 U.S.C. § 1332
and federal question jurisdiction under 28 U.S.C. § 1331.

       Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only
over matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A “strong
presumption” against removal jurisdiction exists. Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th
Cir. 1992). In seeking removal, the defendant bears the burden of proving that jurisdiction
exists. Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986).

       Subject matter jurisdiction based on diversity of citizenship requires all plaintiffs to have
different citizenship from all defendants and that the amount in controversy exceed $75,000.
See 28 U.S.C. § 1332; Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373, 98 S. Ct.
2396, 2402, 57 L. Ed. 2d 274 (1978). To establish citizenship for diversity purposes, a natural
person must be a citizen of the United States and be domiciled in a particular state. Kantor v.
Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the
places they reside with the intent to remain or to which they intend to return. See Kanter v.
Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).

        Here, Defendant has failed to establish that the amount in controversy exceeds $75,000.
Although Defendant asserts in his Notice of Removal that the amount in controversy
requirement is met because “Plaintiff seeks possession of Defendant’s property in which the
value exceeds $546,000.00. The value of the object of the instant litigation — the real property
at issue and the value thereon — is well over $75,000.00.” Contrary to Defendant’s contentions,
in unlawful detainer actions, the title to the property is not involved; only the right to possession
is implicated. Evans v. Superior Court, 67 Cal. App. 3d 162, 170 (1977). As such, the amount
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                                 JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-5816 PA (GJSx)                                    Date   July 9, 2019
 Title          Susan Megwa v. Darryl Jenkins

in controversy is determined by the amount of damages sought in the Complaint, rather than by
the value of the subject real property. Id. Here, Plaintiff’s Complaint specifically alleges that
damages do not exceed $10,000. Given that the value of the subject real property is not in
controversy, Defendant has failed to show that this action meets the amount in controversy
requirement for diversity jurisdiction.

       Defendant’s Notice of Removal also alleges that there “is an issue of title and a violation
of federal laws under the federal Fair Debt Collection Practices Act . . . which confer[s] original
jurisdiction on federal courts in suits to address the deprivation of rights secured by federal law.”
Under 28 U.S.C. § 1331, this Court has original jurisdiction over civil actions “arising under”
federal law. Removal based on § 1331 is governed by the “well-pleaded complaint” rule.
Caterpillar, Inc. v. Williams, 482 U.S. 386, 392, 107 S. Ct. 2425, 2429, 96 L. Ed. 2d 318 (1987).
Under the rule, “federal jurisdiction exists only when a federal question is presented on the face
of plaintiff’s properly pleaded complaint.” Id. at 392, 107 S. Ct. at 2429, 96 L. Ed. 2d 318. If
the complaint does not specify whether a claim is based on federal or state law, it is a claim
“arising under” federal law only if it is “clear” that it raises a federal question. Duncan v.
Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996). Thus, a plaintiff is generally the “master of the
claim.” Caterpillar, 482 U.S. at 392, 107 S. Ct. at 2429, 96 L. Ed. 2d 318. “A case may not be
removed to federal court on the basis of a federal defense, including the defense of pre-
emption.” Id. at 393, 107 S. Ct. at 2430, 96 L. Ed. 2d 318 (emphasis in original). The only
exception to this rule is where plaintiff’s federal claim has been disguised by “artful pleading,”
such as where the only claim is a federal one or is a state claim preempted by federal law.
Sullivan v. First Affiliated Sec., Inc., 813 F.2d 1368, 1372 (9th Cir. 1987).

       Here, the underlying Complaint contains only a single cause of action for unlawful
detainer. Accordingly, this action does not “arise under” federal law. Moreover, Defendant’s
references to the Fair Debt Collection Practices Act and other federal law do not constitute a
proper basis for removal because neither a federal defense nor an actual or anticipated federal
counterclaim forms a basis for removal. See, e.g., Vaden v. Discover Bank, 556 U.S. 49, 61-62,
129 S. Ct. 1262, 1272, 173 L. Ed. 2d 206 (2009).

       For the foregoing reasons, Defendant has failed to meet his burden of showing that this
Court possesses subject matter jurisdiction over this action. Because the Court lacks subject
matter jurisdiction, this action is hereby remanded to the Los Angeles County Superior Court,
Case No. 19CMUD00757. See 28 U.S.C. § 1447(c).

          IT IS SO ORDERED.



CV-90 (06/04)                            CIVIL MINUTES - GENERAL                              Page 2 of 2
